Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Dawson Lightfoot on 8/23/2022.

The application has been amended as follows: 
Lines 15-16 of claim 1 currently read “wherein the first and second attachment interfaces are configured to provide cantilever support to the first and second ducts, respectively.”, this has been replaced with “wherein the first attachment interface is disposed within the duct, and between an internal fore spar of the first duct and an internal aft spar of the first duct.”.
Lines 15-16 of claim 10 currently read “wherein the first and second attachment interfaces are configured to provide cantilever support to the first and second ducts, respectively.”, this has been replaced with “wherein the first attachment interface is disposed within the duct, and between an internal fore spar of the first duct and an internal aft spar of the first duct.”.
Lines 1-3 of claim 11 currently reads “The duct assembly of claim 10, wherein at least one of (1) the first attachment interface is disposed between an internal fore spar of the first duct and an internal aft spar of the first duct and (2) the first attachment interface comprises an open box shape.”, this has been replaced with “The duct assembly of claim 10, wherein the first attachment interface comprises an open box shape.”.
Lines  of claim 16 currently reads “aircraft between a fore annular spar of the respective duct and an aft annular spar of the respective duct to provide a cantilever support to the respective duct,”, this has been replaced with “aircraft, wherein the flange is disposed within the duct, and between an internal fore annular spar of the first duct and an internal aft annular spar of the first duct,”.
Claim 7 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a ducted-rotor aircraft comprising: a fuselage; a spindle that is coupled to the fuselage; and first and second ducts that are coupled to the spindle, each duct including a rotor that is disposed in an opening that extends through the duct, each rotor having a plurality of blades; wherein the first and second ducts define first and second interior duct spaces, respectively, that are configured to receive airflow therethrough and wherein no portion of the spindle extends into either of the first and second interior duct spaces. wherein the spindle comprises: a shaft that extends from a first end to an opposed second end; first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and first and second attachment interfaces that are configured to be attachable to the first and second ducts, respectively; and wherein the first attachment interface is disposed within the duct, and between an internal fore spar of the first duct and an internal aft spar of the first duct.
Claim 10 is allowable because the prior art of record fails to teach or suggest a duct assembly for a ducted-rotor aircraft, the duct assembly comprising: first and second ducts, each duct including a rotor that is disposed in an opening that extends through the duct, the rotor having a plurality of blades; and a spindle that is configured to support the first and second ducts, wherein the first and second ducts are coupled to the spindle; 4wherein no portion of the spindle extends into either the opening of either of the first and second ducts; wherein the spindle comprises: a shaft that extends from a first end to an opposed second end; first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and first and second attachment interfaces that are configured to be attachable to the first and second ducts, respectively; and wherein the first attachment interface is disposed within the duct, and between an internal fore spar of the first duct and an internal aft spar of the first duct.
Claim 16 is allowable because the prior art of record fails to teach or suggest a spindle for a ducted-rotor aircraft, the spindle comprising: a shaft that extends from a first end to an opposed second end; first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and 6first and second bearings that are mounted on the shaft and that are configured to rotatably couple the spindle to a fuselage of the aircraft, wherein the first bearing is configured to react to radial loads and the second bearing is configured to react to both radial and axial loads; wherein each of the first and second fittings includes a flange that is configured to be secured to a respective duct of the aircraft, wherein the flange is disposed within the duct, and between an internal fore annular spar of the first duct and an internal aft annular spar of the first duct, wherein each duct defines an interior space configured to receive airflow therethrough, and wherein no portion of the flanges are disposed in the interior spaces of the ducts.
The best prior art of record is Tracy (US #4,880,071) which does teach a ducted-rotor aircraft comprising: a fuselage; a spindle that is coupled to the fuselage; and first and second ducts that are coupled to the spindle, each duct including a rotor that is disposed in an opening that extends through the duct, each rotor having a plurality of blades; wherein the first and second ducts define first and second interior duct spaces, respectively, that are configured to receive airflow therethrough and wherein no portion of the spindle extends into either of the first and second interior duct spaces. wherein the spindle comprises: a shaft that extends from a first end to an opposed second end; first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and first and second attachment interfaces that are configured to be attachable to the first and second ducts, respectively.  But does not teach that the first attachment interface is disposed within the duct, and between an internal fore spar of the first duct and an internal aft spar of the first duct.  Instead Tracy teaches that the attachment interface is spaced away from the duct and makes no mention of spars in the duct.
Another prior art of record is Turrell which does teach a ducted-rotor aircraft comprising: a fuselage; a spindle that is coupled to the fuselage; and first and second ducts that are coupled to the spindle, each duct including a rotor that is disposed in an opening that extends through the duct, each rotor having a plurality of blades; wherein the first and second ducts define first and second interior duct spaces, respectively, that are configured to receive airflow therethrough and wherein no portion of the spindle extends into either of the first and second interior duct spaces. wherein the spindle comprises: a shaft that extends from a first end to an opposed second end.   But does not teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and first and second attachment interfaces that are configured to be attachable to the first and second ducts, respectively; and wherein the first attachment interface is disposed within the duct, and between an internal fore spar of the first duct and an internal aft spar of the first duct.
Another prior art of record is Dancik (US #3,567,157) which does teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and first and second attachment interfaces that are configured to be attachable to the first and second propulsion units, respectively, but does not teach that the propulsion units have ducts; and wherein the first attachment interface is disposed within the duct, and between an internal fore spar of the first duct and an internal aft spar of the first duct.
Another prior art of record is Kooiman (US #9,868,541) which does teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and first and second attachment interfaces that are configured to be attachable to the first and second propulsion units, respectively, but does not teach that the propulsion units have ducts; and wherein the first attachment interface is disposed within the duct, and between an internal fore spar of the first duct and an internal aft spar of the first duct.
Another prior art of record is Beardsley (US #7,815,145) which does teach first and second fittings that are configured to be disposed onto, and secured to, the first and second ends of the shaft; and first and second attachment interfaces that are configured to be attachable to the first and second ducts, respectively; but does not teach that the first attachment interface is disposed within the duct, and between an internal fore spar of the first duct and an internal aft spar of the first duct.
None of the prior arts of record teach that the first attachment interface is disposed within the duct, and between an internal fore spar of the first duct and an internal aft spar of the first duct and it would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the arts to teach the untaught limitations without the use of hindsight reconstruction because there is no obvious motivation for the change. 
Claims 2-6, 8-9, 11-15, and 18-20 are allowable due to their respective dependencies on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647